Citation Nr: 0201143	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  97-03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel



INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  He was a Prisoner of War (POW) from April 
10, 1945, to April 13, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which (in pertinent part) denied 
service connection for peripheral neuropathy.  This issue was 
previously before the Board and was remanded in February 2000 
for further development of the evidence.

At the time of the February 2000 remand, the issues of 
entitlement to service connection for disability of the 
lumbosacral spine and entitlement to a total rating based on 
individual unemployability due to service-connected 
disability were also in appellate status and remanded to the 
RO.  However, rating decisions in August 2000 and January 
2001 granted the benefits sought as to these issue and they 
therefore are no longer in appellate status. 


FINDINGS OF FACT

1.  The veteran was a POW from April 10, 1945, to April 13, 
1945.

2.  Peripheral neuropathy was not manifested during the 
veteran's active military service or for many years 
thereafter, nor is the veteran's peripheral neuropathy 
otherwise related to the veteran's active military service. 



CONCLUSION OF LAW

Peripheral neuropathy was not incurred in or aggravated by 
the veteran's active military service, nor may peripheral 
neuropathy be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations.  The issue on appeal has been addressed by the 
RO in the rating decision, statement of the case, and 
supplemental statements of the case.  In those documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding service connection for peripheral 
neuropathy.

With regard to the assistance requirements of the new law, 
the Board observes that the claims file includes various VA 
and private medical records.  The veteran was most recently 
afforded VA examinations in November 1996 and June 2000, and 
etiology opinions were obtained.  No additional pertinent 
evidence has been identified by the veteran.  Accordingly, no 
further evidentiary development is required.

As there has been substantial compliance with the Veterans 
Claims Assistance Act of 2000 and implementing regulations, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of this case it should be noted that for a 
former POW of not less than 30 days, service connection may 
be established by presumption for various disorders, 
including peripheral neuropathy, that have become manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active service, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(c).

After reviewing the record, the Board finds that the clear 
preponderance of the evidence is against the veteran's claim 
of service connection for peripheral neuropathy.  While the 
veteran was a POW and whereas peripheral neuropathy is one of 
the presumptive disorders listed under 38 C.F.R. § 3.309(c) 
for a former POW, this presumptive provision is not 
applicable in this instance since the veteran was a POW from 
April 10, 1945, to April 13, 1945, a total of only 3 days and 
not the 30 days required by the regulation.

Service medical records are otherwise negative for any 
complaints or clinical findings associated with peripheral 
neuropathy.  Regular examinations in 1942, 1943 and 1945 
showed the nervous system to be normal.  Significantly, the 
veteran's neurological system was also clinically evaluated 
as normal at the time of his discharge examination in 
September 1945.

Looking to the post-service evidence, the Board notes that no 
complaints or findings of peripheral neuropathy were reported 
at the time the veteran was hospitalized in a VA facility in 
January 1947 for gastrointestinal complaints which were 
thought to be related to anxiety.  VA examination in October 
1949 also noted anxiety problems, but otherwise no abnormal 
neurological findings.  When hospitalized by VA in February 
1956 for complaints of abdominal pain, the veteran reported 
that he had no weakness, numbness or paresthesia of the legs.  
Physical examination at that time revealed point tenderness 
over the iliac crest over the course of the anterior femoral 
cutaneous nerve with radiation into the leg.  Diagnoses 
included neuritis, anterior femoral cutaneous nerve, right 
and herniated intervertebral disc, but there was no diagnosis 
of peripheral neuropathy.  

A November 1996 VA neurological examination report shows that 
he was assessed as having a mild neurological impairment at 
that time.  The examiner commented that the injury would be 
due to trauma when the veteran parachuted and landed hard on 
the ground.  Peripheral neuropathy was diagnosed on VA 
examination in June 2000.

Although there is competent evidence that the veteran 
currently suffers from peripheral neuropathy, the evidence 
does not show that such disability was manifested during 
service or for many years after service.  Moreover, while the 
December 1996 examiner referred to neurological impairment 
due to trauma as a result of a parachute jump, subsequent 
medical evidence clearly shows that problems with lumbosacral 
spine disability with radiation in to the leg (for which 
service connection has already been granted) were related to 
the parachute jump, but not the peripheral neuropathy.  
Significantly, in a September 2000 addendum, the examiner who 
conducted the aforementioned June 2000 VA examination 
specifically opined that the lumbosacral degenerative joint 
disease with right lumbar radiculopathy were most likely 
related to the parachute jump, but that the veteran's 
peripheral neuropathy was not related to that injury.  

The Board recognizes the veteran's honorable service 
including a period as a POW.  However, the POW presumption 
set forth by regulation is not applicable since he was a POW 
for less than 30 days, and the clear preponderance of the 
evidence is against a finding that his peripheral neuropathy 
was manifested during service or for many years thereafter.  
A trained medical professional has opined that the peripheral 
neuropathy is not related to any parachute injuries during 
service.  While the Board has considered the veteran's 
contentions regarding the etiology of his peripheral 
neuropathy, as a layman he is not qualified or competent to 
render an opinion as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the doctrine of reasonable 
doubt with regard to this claim.  However, the record does 
not provide an approximate balance of negative and positive 
evidence on the merits with regard to this issue.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

